Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 17, 2022

The Court of Appeals hereby passes the following order:

A22D0344. JAMES COOPER v. PATRICIA COOPER.

       On May 12, 2022, we dismissed this application for discretionary appeal
because Applicant James Cooper failed to include a copy of the motion for new trial
he filed in the trial court, thereby precluding us from determining that the application
was timely filed. James Cooper subsequently filed a motion for reconsideration and
provided a copy of the omitted motion. Upon review of the motion for
reconsideration, we conclude that the application is timely. Accordingly, we hereby
GRANT the motion for reconsideration, VACATE our dismissal order of May 12,
2022, and REINSTATE the application.
       Upon consideration of the merits of the application for discretionary appeal,
it is hereby GRANTED. The applicant shall have ten days from the date of this order
to file a notice of appeal in the trial court.
       The clerk of the trial court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           08/17/2022
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.